

 
Exhibit 10.64





 


 
Second Amended and Restated Credit Agreement
 
dated as of
 
January 11, 2010,
 
among
 
ITT Educational Services, Inc.,
 
The Lenders Party Hereto
 
and
 
JPMorgan Chase Bank, National Association,
as Administrative Agent
 





Credit Agreement (format)
1924042
 
 

--------------------------------------------------------------------------------

 


 
Table of Contents
 
Section
Heading
Page
       
ARTICLE I
DEFINITIONS
1
       
Section 1.01.
Defined Terms
1
 
Section 1.02.
Classification of Loans and Borrowings
17
 
Section 1.03.
Terms Generally
17
 
Section 1.04.
Accounting Terms; GAAP
18
       
ARTICLE II
THE CREDITS
18
       
Section 2.01.
Commitments
18
 
Section 2.02.
Loans and Borrowings
18
 
Section 2.03.
Requests for Borrowings
19
 
Section 2.04.
Reserved
19
 
Section 2.05.
Borrowing of Secured Loans and Unsecured Loans; Security for Secured Loans
19
 
Section 2.06.
Reserved
20
 
Section 2.07.
Funding of Borrowings
20
 
Section 2.08.
Interest Elections
21
 
Section 2.09.
Termination and Reduction of Commitments
22
 
Section 2.10.
Repayment of Loans; Evidence of Debt
22
 
Section 2.11.
Prepayment of Loans
23
 
Section 2.12.
Fees
24
 
Section 2.13.
Interest
24
 
Section 2.14.
Alternate Rate of Interest
25
 
Section 2.15.
Increased Costs
25
 
Section 2.16.
Break Funding Payments
26
 
Section 2.17.
Taxes
27
 
Section 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
28
 
Section 2.19.
Mitigation Obligations; Replacement of Lenders
29
 
Section 2.20.
Defaulting Lenders
30
       
ARTICLE III
REPRESENTATIONS AND WARRANTIES
30
       
Section 3.01.
Organization; Powers
30
 
Section 3.02.
Authorization; Enforceability
31
 
Section 3.03.
Governmental Approvals; No Conflicts
31
 
Section 3.04.
Financial Condition; No Material Adverse Change
31
 
Section 3.05.
Properties
31
 
Section 3.06.
Litigation and Environmental Matters
31
 
Section 3.07.
Compliance with Laws and Agreements
32
 
Section 3.08.
Investment Company Status
32
 
Section 3.09.
Taxes
32
 
Section 3.10.
ERISA
32
 
Section 3.11.
Disclosure
32
 
Section 3.12.
Margin Stock
33
 
Section 3.13.
Insolvency
33
 
Section 3.14.
Material Subsidiaries
33
       
ARTICLE IV
CONDITIONS
33
       
Section 4.01.
Effective Date
33
 
Section 4.02.
Each Borrower
34
 
Section 4.03.
Secured Loans
34
 
Section 4.04.
Conditions Subsequent to Effective Date
34
       
ARTICLE V
AFFIRMATIVE COVENANTS
35
       
Section 5.01.
Financial Statements and Other Information
35
 
Section 5.02.
Notices of Material Events
36
 
Section 5.03.
Existence; Conduct of Business
36
 
Section 5.04.
Payment of Obligations
36
 
Section 5.05.
Maintenance of Properties; Insurance
36
 
Section 5.06.
Books and Records; Inspection Rights
37
 
Section 5.07.
Compliance with Laws
37
 
Section 5.08.
Use of Proceeds
37
 
Section 5.09.
Trade Accounts
37
 
Section 5.10.
Banking Relationship
37
 
Section 5.11.
Financial Covenants
37
 
Section 5.12.
Guaranties
37
 
Section 5.13.
Additional Guarantors
38
       
ARTICLE VI
NEGATIVE COVENANTS
38
       
Section 6.01.
Reserved
38
 
Section 6.02.
Liens
38
 
Section 6.03.
Fundamental Changes
39
 
Section 6.04.
Investments, Loans, Advances and Acquisitions
40
 
Section 6.05.
Swap Agreements
40
 
Section 6.06.
Restricted Payments
40
 
Section 6.07.
Transactions with Affiliates
41
 
Section 6.08.
Restrictive Agreements
41
 
Section 6.09.
Change Name or Place of Business
41
 
Section 6.10.
Permissible Investments
41
       
ARTICLE VII
EVENTS OF DEFAULT
42
     
ARTICLE VIII
THE ADMINISTRATIVE AGENT
44
     
ARTICLE IX
MISCELLANEOUS
46
       
Section 9.01.
Notices
46
 
Section 9.02.
Waivers; Amendments
47
 
Section 9.03.
Expenses; Indemnity; Damage Waiver
47
 
Section 9.04.
Successors and Assigns
48
 
Section 9.05.
Survival
52
 
Section 9.06.
Counterparts; Integration; Effectiveness
52
 
Section 9.07.
Severability
52
 
Section 9.08.
Right of Setoff
52
 
Section 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
53
 
Section 9.10.
Waiver of Jury Trial
53
 
Section 9.11.
Headings
53
 
Section 9.12.
Confidentiality
53
 
Section 9.13.
Interest Rate Limitation
54
 
Section 9.14.
USA PATRIOT Act.
54
 
Section 9.15.
Amendment and Restatement
55
       
Schedules:
         
Schedule 2.01
Commitments
 
Schedule 3.06
Disclosed Matters
 
Schedule 3.14
Material Subsidiaries
 
Schedule 6.02
Existing Liens
 
Schedule 6.08
Existing Restrictions
       
Exhibits:
         
Exhibit A
Form of Assignment and Assumption
 
Exhibit B
Form of Opinion of Borrower’s Counsel
 
Exhibit C
Form of Promissory Note
 
Exhibit D
Form of Security Agreement
 
Exhibit E
Form of Guaranty
 
Exhibit F-1
Form of Quarterly Compliance Certificate
 
Exhibit F-2
Form of Monthly Compliance Certificate
 




 
 

--------------------------------------------------------------------------------

 



 
Second Amended and Restated Credit Agreement dated as of January 11, 2010 (as
supplemented, amended, and amended and restated, the “Agreement”), among ITT
Educational Services, Inc., the Lenders party hereto, and JPMorgan Chase Bank,
National Association, as Administrative Agent.
 
Recitals
 
Whereas, the Borrower and JPMorgan Chase Bank, National Association (in its
capacity as the Bank under the hereinafter defined Existing Agreement, the
“Existing Lender”), are currently parties to that certain Amended and Restated
Credit Agreement dated as of December 17, 2007 (as amended, the “Existing
Agreement”).  The Borrower and the Existing Lender desire to amend the Existing
Agreement to (i) provide for a syndicate of lenders thereunder, with the
Existing Lender acting as administrative agent, (ii) extend the maturity date of
the Existing Agreement, and (iii) make certain other amendments and
modifications thereto, and, for the sake of clarity and convenience, to restate
the Existing Agreement as so amended.
 
Now, Therefore, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and subject to the terms and conditions hereof, the parties hereto
hereby agree that the Existing Agreement shall be amended and restated in its
entirety (but shall not constitute a novation) to read as follows:  
 
Article I
 


 
Definitions
 
Section 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Accreditation” means the status of public recognition granted by any
Accrediting Body to an educational institution that meets the Accrediting Body’s
standards and requirements, which approval is required for the educational
institution to participate in Title IV Programs.
 
“Accrediting Body” means any entity or organization recognized by the DOE
pursuant to 34 CFR Section 602 et seq.
 
“Acquired Business” means the entity or assets acquired by the Borrower or a
Material Subsidiary in an Acquisition after the Effective Date.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or the Subsidiary is the surviving entity.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.  
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” is defined in the introductory paragraph hereof.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus 1%.  Any change in the Alternate Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.  
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be, based
upon the Security Status of such Loan:
 
Security Status
ABR Spread
Eurodollar
Spread
Facility Fee
Rate
Secured
0.0%
0.475%
0.30%
Unsecured
0.0%
2.00%
0.30%

 
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of a change in Security Status, and ending on the date
immediately preceding the effective date of the next such change.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means ITT Educational Services, Inc., a Delaware corporation.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” shall be deemed to have occurred if (a) any Person or group
of Persons (other than (i) the Borrower, (ii) any Subsidiary or (iii) any
employee or director benefit plan or stock plan of the Borrower or a Subsidiary
or any trustee or fiduciary with respect to any such plan when acting in that
capacity or any trust related to any such plan) shall have acquired beneficial
ownership of shares representing more than 25% of the combined voting power
represented by the outstanding Equity Interests of the Borrower (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended and the applicable rules and regulations thereunder) or (b) during any
period of 12 consecutive months, commencing before and ending after, or
commencing after the Effective Date, individuals who on the first day of such
period were directors of the Borrower (together with any replacement or
additional directors who were nominated or elected by a majority of directors
then in office) cease to constitute a majority of the Board of Directors of the
Borrower.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.
 
“Collateral Documents” means the Security Agreement and the Control Agreement,
and, if any, all other mortgages, deeds of trust, security agreements, pledge
agreements, assignments, financing statements and other documents as shall from
time to time secure or relate to the obligations of the Borrower hereunder or
any part thereof.  
 
“Collateral Requirement” is defined in Section 2.05(b) hereof.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09, and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $150,000,000.  The initial
aggregate amount of the Lenders’ Commitment with respect to Line of Credit A is
$100,000,000.  The initial aggregate amount of the Lenders’ Commitment with
respect to Line of Credit B is $50,000,000.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise;
provided, however, that a Person shall not be deemed to have Control solely by
virtue of such Person’s status as an officer or employee of such
Person.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Control Agreement” means that certain Control Agreement dated as of August 30,
2007, among the Existing Lender, the Borrower, and the Intermediary, as the same
may be amended, modified, supplemented or restated from time to time.
 
“Credit Contact” has the meaning set forth in the related Administrative
Questionnaire.
 
“Cure Period” is defined in Section 2.05(b) hereof.
 
“Custodial Account” means the Custodial Account established by the Borrower with
the Intermediary in which the Administrative Agent, on behalf of the Lenders,
has been granted a security interest to secure the obligations of the Borrower
hereunder, which will contain investment property subject to the Security
Agreement and the Control Agreement.
 
“DOE” means the United States Department of Education.
 
“DOE Ratio” means the composite score of the Borrower’s equity, primary reserve
and net income ratios described in 34 C.F.R. Sections 668.171(b)(1) and
Section 668.172 and appendices A and B to Subpart L of 34 C.F.R. of Section 668,
provided that if at any time the Borrower is required by the DOE to report such
composite score on a school-by-school or other basis, their “DOE Ratio” shall
also refer to the composite score for each school or other Person required to be
reported to the DOE.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within three Business Days
of the date required to be funded by it hereunder, (b) notified the Borrower,
the Administrative Agent, or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit, (c) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (d) (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“EBITDA” means, for any period, net income for such period plus (a) without
duplication and to the extent deducted in determining net income for such
period, the sum of (i) interest expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) any extraordinary charges for such period and
(v) any other non-cash charges for such period (but excluding any non-cash
charge in respect of an item that was included in net income in a prior period),
minus (b) without duplication and to the extent included in net income, any
extraordinary gains and any non-cash items of income for such period, all
calculated for the Borrower on a consolidated basis in accordance with GAAP.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any of its Material Subsidiaries, and any other
business not prohibited by Section 6.03(b) hereof.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Material Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income  by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.19(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a).
 
“Existing Agreement” is defined in the recitals hereto.
 
“Existing Lender” is defined in the recitals hereto.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.  
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Financial Statements” means the balance sheets, income statements and
statements of cash flows of Borrower, and any accompanying notes or other
disclosures to such statements.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guarantor” and “Guarantors” has the meaning set forth in Section 5.12 hereof.
 
“Guaranty” and “Guaranties” has the meaning set forth in Section 5.12 hereof.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, and (k) all
obligations of such person in respect of Swap Agreements.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor; provided, however,
that Indebtedness shall not include (i) amounts in respect of tuition that is
shown as deferred revenue on the Borrower’s Financial Statements, (ii) the
amount of any Guarantee or payment obligation in connection with any Private
Education Loan Program that is not required to be recorded as a liability on the
Financial Statements, and (iii) obligations in respect of letters of credit that
secure or provide a source of payment for a Guarantee or payment obligation
undertaken in connection with any Private Education Loan Program.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September, and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month thereafter; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“Intermediary” means JPMorgan Chase Bank, National Association, in its capacity
as the Intermediary under the Control Agreement, and its successors and assigns
in such capacity.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  
 
“Leverage Ratio” means, on any date, the ratio of (a) total Indebtedness on such
date to (b) EBITDA for the period of four consecutive fiscal quarters ended on
such date.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/16 of 1%) at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Line of Credit A” means the Commitment of the Lenders to make Loans to the
Borrower under such Line of Credit up to the aggregate principal amount of
$100,000,000.  
 
“Line of Credit B” means the Commitment of the Lenders to make Loans to the
Borrower under such Line of Credit up to the aggregate principal amount of
$50,000,000. 
 
“Line of Credit” and “Lines of Credit” means, individually or collectively, as
applicable, Line of Credit A and Line of Credit B.  
 
“Loan Documents” means this Agreement, the promissory notes evidencing the Loans
(if any), the Guaranties, the Collateral Documents, and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to Section
2.3 hereof.  
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
and the Material Subsidiaries, taken as a whole, to perform the material
obligations under this Agreement and the other Loan Documents, or (c) the rights
of or benefits available to the Administrative Agent or the Lenders under this
Agreement or any of the other Loan Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Material Subsidiaries in an aggregate principal amount
exceeding $20,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Material Subsidiary
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Material Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
 
“Material Subsidiary” means any Subsidiary that, directly or indirectly through
a Subsidiary (a) owns assets with a book value in excess of 5% of the book value
of the total consolidated assets of the Borrower and its Subsidiaries measured
as of the last day of the most recently completed fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01, (b) generated
revenues in excess of 5% of the revenues of the Borrower and its Subsidiaries,
taken as a whole, for the most recently completed four fiscal quarter period for
which financial statements have been delivered pursuant to Section 5.01, or
(c) is required to be a Guarantor pursuant to Section 5.13 hereof.  
 
“Maturity Date” means May 1, 2012, or such earlier date on which the Commitment
is terminated in whole pursuant to the terms hereof.
 
“Mode Change” means each and every conversion from Secured Loans to Unsecured
Loans pursuant to Section 2.05(a) hereof.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Participant” has the meaning set forth in Section 9.04.
 
“Permissible Investments” means the investments specified as Permissible
Investments in the Investment Guidelines attached to the Investment Management
Agreement dated as of December 22, 2006, between the Borrower and J.P. Morgan
Investment Management Inc., as amended pertaining to the Custodial Account which
also meet the Maturity Guidelines and Quality Guidelines specified therein,
without amendment unless consented to by the Required Lenders.
 
“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:
 
(a)the Acquired Business is an Eligible Line of Business;
 
(b)the Acquisition shall not be a Hostile Acquisition;
 
(c)if a new Subsidiary is formed or acquired as a result of or in connection
with the Acquisition and such Subsidiary is a Material Subsidiary, the Borrower
shall have complied with the requirements of Section 5.12 hereof in connection
therewith;
 
(d)after giving effect to the Acquisition and any Borrowing in connection
therewith, no Default or Event of Default shall exist, including with respect to
the financial covenants contained in Section 5.11 hereof on a pro forma basis;
 
(e)if the Acquired Business is an “eligible institution” as defined in 34 C.F.R.
Sections 600.2 and 600.5 and the Total Consideration for the Acquisition exceeds
$25,000,000, such Acquired Business is in good standing with all applicable
Accrediting Bodies (it being understood that, for purposes hereof, an Acquired
Business shall be deemed not to be in good standing if it shall have received an
order, notice, or other decision from an Accrediting Body in a jurisdiction in
which such Acquired Business provides post secondary education, to the effect
that the authority of such Acquired Business to provide postsecondary education
in such jurisdiction is or will be withdrawn, revoked, or terminated); and
 
(f)the Borrower shall have delivered to the Administrative Agent a certificate
of a Financial Officer satisfactory to the Administrative Agent to the effect of
the matters set forth in clause (a) through (e) above (it being understood that
such certificate shall include reasonable calculations supporting the matters
set forth therein).
 
“Permitted Encumbrances” means:
 
(a)Liens imposed by law for Taxes that are not yet due or are not yet required
to be paid under Section 5.04;
 
(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are not yet
required to be paid under in compliance with Section 5.04;
 
(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
 
(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
 
(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of the Borrower or any Subsidiary; and
 
(g)Liens on assets the fair market value of which does not exceed $15,000,000 to
secure Guarantee or payment obligations undertaken in connection with any
Private Education Loan Program.
 
“Permitted Investments” means:
 
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $100,000,000;
 
(d)fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
 
(e)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;
 
(f)Permissible Investments;
 
(g)certificates of deposit in an aggregate initial principal amount not
exceeding $10,000,000 issued by Eli Lilly Federal Credit Union for the account
of ESI Service Corp.; and
 
(h)demand deposit accounts maintained in the ordinary course of business.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.  
 
“Private Education Loan Program” means a program under which private education
loans are provided to current or former students to fund a portion of a
student’s costs of attendance at any school owned or operated by the Borrower or
any of its Subsidiaries.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 66-2/3% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that at
any time there are two or fewer Lenders, “Required Lenders” shall mean all
Lenders.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Material Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans at such time.
 
“S&P” means Standard & Poor’s.
 
“Secured Loan” and “Secured Loans” means, individually or collectively, as
applicable, those Loans for which the Borrower has elected to borrow on a
secured basis pursuant to Section 2.05(a) hereof, and which are secured under
the terms of the Security Agreement.
 
“Security Agreement” means that certain Amended and Restated Security Agreement
with Respect to Custodial Account and Investment Property in the form of
Exhibit D hereto dated as of the date hereof among the Borrower, the
Administrative Agent and the Intermediary, as the same may be amended, modified,
supplemented or restated from time to time.
 
“Security Status” means, as to any Loan, whether such Loan is a Secured Loan or
an Unsecured Loan.
 
“Significant Regulatory Event” means, as the context may require, either (a)
failure of the Borrower or any Material Subsidiary to maintain its status as an
“eligible institution,” as defined in 34 C.F.R. Sections 600.2 and 600.5, (b) a
failure of the Borrower or any Material Subsidiary to maintain its eligibility
to participate in Title IV Programs (including, without limitation, any
suspension or termination in Title IV funding), or (c) a failure of the Borrower
or any Material Subsidiary to maintain in effect any of its Accreditations,
which failure of any of the types described in clauses (a), (b) and (c) (each a
“Relevant Failure”), when taken together with all other such failures of any of
the types described in clauses (a), (b) or (c) occurring during the fiscal
quarter in which such Relevant Failure occurred (the “Relevant Quarter”) and the
three fiscal quarters of the Borrower immediately preceding the Relevant
Quarter, affects educational institutions of the Borrower or any Material
Subsidiary which, in aggregate, (x) contributed more than 20% of the
consolidated EBITDA of the Borrower and its Subsidiaries for the most recent
four complete fiscal quarters of the Borrower or (y) comprise more than 20% of
the consolidated total assets of the Borrower and is Subsidiaries as of the end
of the most recent complete fiscal quarter of the Borrower.
 
“Solvent” means, with respect to any Person, on any date of determination, that
on such date the fair value of the assets of such a Person is greater than the
total amount of liabilities of such Person.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Title IV” means Title IV of the Higher Education Act of 1965, as amended.
 
“Title IV Programs” means the Title IV Programs listed in 34 C.F.R.
Section 668.1(c).
 
“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition,
(b) indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, (d) the present
value of covenants not to compete entered into in connection with such
Acquisition or other future payments which are required to be made over a period
of time and are not contingent upon the Borrower or its Subsidiary meeting
financial performance objectives (exclusive of salaries paid in the ordinary
course of business) (discounted at the ABR), but only to the extent not included
in clause (a), (b) or (c) above, and (e) the amount of indebtedness assumed in
connection with such Acquisition.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, and the use
of the proceeds thereof.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Alternate Base Rate.
 
“Unsecured Loan” and “Unsecured Loans” means, individually or collectively, as
applicable, those Loans for which the Borrower has elected to borrow on an
unsecured basis pursuant to Section 2.05(a) hereof, and which are not secured
under the terms of the Security Agreement.  
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
 
Section 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  
 
Section 1.04. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision  amended in accordance herewith.
 
Article II
 


 
The Credits
 
Section 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment, (b) the sum of the total Revolving Credit Exposures of all Lenders
exceeding the total Commitments, or (c) the sum of the total Revolving Credit
Exposures with respect to any Line of Credit exceeding the total Commitment
available with respect to such Line of Credit.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Loans.  
 
Section 2.02. Loans and Borrowings.  (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments under Line of Credit A or Line of Credit B, as
applicable.  The obligations of each Lender hereunder shall be several and not
joint.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder.
 
(b)Subject to the terms and provisions hereof, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.  
 
(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000.  Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of six (6) Eurodollar Borrowings outstanding.  
 
(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert to or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
 
Section 2.03. Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:  
 
(i)the aggregate amount of the requested Borrowing;
 
(ii)the date of such Borrowing, which shall be a Business Day;
 
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
 
(iv)whether such Borrowing is being made under Line of Credit A or Line of
Credit B;
 
(v)whether such Borrowing is for Secured Loans or Unsecured Loans; and
 
(vi)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Borrowing.  If no election as to Line of
Credit A or Line of Credit B is specified, then the required Borrowing shall be
made first under Line of Credit B, up to the aggregate Commitment under Line of
Credit B, and then under Line of Credit A.  If no election as to Secured Loans
or Unsecured Loans is specified, then the requested Borrowing shall be for
Unsecured Loans.  Promptly following receipt of a  Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
 
Section 2.04. Reserved.  
 
Section 2.05. Borrowing of Secured Loans and Unsecured Loans; Security for
Secured Loans.  (a)  The Loans made under Line of Credit A shall at all times be
either Secured Loans or Unsecured Loans.  The Loans made under Line of Credit B
shall at all times be either Secured Loans or Unsecured Loans.  The Borrower may
elect to borrow Secured Loans or Unsecured Loans under either or both of the
Lines of Credit.  Advances outstanding under the Existing Agreement (as defined
therein) on the Effective Date shall constitute Secured Loans hereunder.  At any
time the Borrower has Secured Loans outstanding under either of the Lines of
Credit, the Borrower, upon not fewer than ten (10) days prior written notice to
the Administrative Agent, may elect to borrow Unsecured Loans under the relevant
Line of Credit, and on the effective date of such election (so long as no
Default has occurred and is continuing) the entire outstanding amount of Secured
Loans under such Line of Credit shall be deemed to have been paid by an
Unsecured Loan in such amount made under such Line of Credit.  At any time the
Borrower has Unsecured Loans outstanding under either of the Lines of Credit,
the Borrower, upon not fewer than ten (10) days prior written notice to the
Administrative Agent, may elect to borrow Secured Loans under the relevant Line
of Credit, and on the effective date of such election (subject to satisfaction
of all conditions in this Agreement to the making of Secured Loans), the entire
outstanding amount of Unsecured Loans under such Line of Credit shall be deemed
to have been paid by a Secured Loan in such amount made under such Line of
Credit.  The effective date of each such election will be the tenth (10th) day
following delivery of such written election by the Borrower to the
Administrative Agent.  
 
(b)Secured Loans shall at all times be secured under the terms of the Security
Agreement.  So long as any Loans are Secured Loans, the outstanding principal
amount of Secured Loans shall not exceed 95% of the fair market value of
investment property in the Custodial Account subject to the Security Agreement
which constitute Permissible Investments (the “Collateral Requirement”).  So
long as no Event of Default has occurred and is continuing, if the Collateral
Requirement is not satisfied for any period of ten (10) consecutive days (the
“Cure Period”) after notice from the Administrative Agent to the Borrower that
the Collateral Requirement is not satisfied, the Borrower shall be deemed to
have elected to convert such Secured Loans to Unsecured Loans, and such deemed
election shall be immediately effective as of the close of the Administrative
Agent’s business on the last day of the Cure Period.  If the Borrower maintains
Borrowings of Secured Loans under both Lines of Credit, and the Collateral
Requirement is satisfied as to one, but not both Lines of Credit, the
Administrative Agent shall implement this Section 2.05(b) so as to maximize the
Secured Loans.
 
Section 2.06. Reserved.  
 
Section 2.07. Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in
Indianapolis, Indiana, and designated by the Borrower in the applicable
Borrowing Request.
 
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
 
Section 2.08. Interest Elections.  (a)  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request.  Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  
 
(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.
 
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (ii) and (iii) below shall
be specified for each resulting Borrowing);
 
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and
 
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing.
 
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing for an immediately succeeding Interest
Period.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
Section 2.09. Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.  
 
(b)The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000;
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the total
Commitments, or the aggregate principal amount of Loans outstanding under either
Line of Credit would exceed the amount of the Commitment available under such
Line of Credit.
 
(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
Section 2.10. Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan and all other amounts
and obligations owing to the Administrative Agent and the Lenders under this
Agreement and the other Loan Documents on the Maturity Date.
 
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
 
(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form of
Exhibit C hereto.  Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
 
Section 2.11. Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
 
(b)The Borrower shall notify the Administrative  Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.   Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in
Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13, and any loss, cost or
expense to the extent required by Section 2.16.
 
Section 2.12. Fees.  (a)  The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates.  Accrued facility fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof.  All facility
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
 
(b)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
 
(c)The Borrower agrees to pay to the Administrative Agent for its own account,
on the date of each Mode Change such amount separately agreed upon between the
Borrower and the Administrative Agent.
 
(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
facility fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.
 
Section 2.13. Interest.  (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the  rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
 
(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
 
Section 2.14. Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Eurodollar Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
Section 2.15. Increased Costs.  (a)  If any Change in Law shall:
 
(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
 
(ii)impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
 
(b)If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.  
 
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.
 
Section 2.16. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default but
excluding any payment made by the Borrower pursuant to Section 2.07(b) hereof),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
Section 2.17. Taxes.  (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
Lenders (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.  
 
(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)The Borrower shall indemnify the Administrative Agent and each Lender within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.  
 
(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
 
(f)If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.  
 
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 
(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered,  such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.18(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid, in any order as determined by the
Administrative Agent in its discretion.
 
Section 2.19. Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
(b)If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender
becomes a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such  assignment and delegation
cease to apply.
 
Section 2.20. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions apply for so long as such Lender is a Defaulting Lender:
 
(a)fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a); and
 
(b)the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender, including, without limitation,
Section 9.02(b)(i).
 
Article III
 


 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
Section 3.01. Organization; Powers.  Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.  
 
Section 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement and the other
Loan Documents have been duly executed and delivered by the Borrower and
constitute a legal, valid and binding obligation of the Borrower, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
Section 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Material Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its Material
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Material Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Material Subsidiaries (except as otherwise permitted
hereby).
 
Section 3.04. Financial Condition; No Material Adverse Change.  (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2008, reported on by PricewaterhouseCoopers,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2009, certified by its chief
financial officer.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
 
(b)Since December 31, 2008, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Material Subsidiaries, taken as a whole.
 
Section 3.05. Properties.  Each of the Borrower and its Material Subsidiaries
has good title to, or valid leasehold interests in or valid license to use, all
its real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.  
 
Section 3.06. Litigation and Environmental Matters.  (a) There are no actions,
suits, investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Material Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
 
(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any of its
Material Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.
 
Section 3.07. Compliance with Laws and Agreements.  Each of the Borrower and its
Material Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.
 
Section 3.08.  Investment Company Status.  Neither the Borrower nor any of its
Material Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
 
Section 3.09. Taxes.  Each of the Borrower and its Material Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Material Subsidiary,
as applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
Section 3.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  
 
Section 3.11. Disclosure.  Except for matters set forth in periodic reports and
other materials filed by the Borrower from time to time with the Securities and
Exchange Commission, or any successor thereto, and that are publicly available,
no agreement, instrument or corporate or other restriction to which the Borrower
or any of its Material Subsidiaries is subject, or any other matter known to the
Borrower, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
 
Section 3.12.  Margin Stock.  Neither the Borrower nor any Material Subsidiary
is engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and, except as permitted by
Section 5.08, no part of the proceeds of the Loans will be used, either directly
or indirectly, for the purpose, whether immediate, incidental or remote, of
purchasing or carrying any margin stock or of extending credit to others for the
purpose of purchasing or carrying any margin stock, and the Borrower shall
furnish to the Administrative Agent, upon its request, a statement in conformity
with the requirements of Federal Reserve Board Form U-1 referred to in
Regulation U.  Further, no part of the proceeds of the Loans will be used for
any purpose that violates, or which is inconsistent with, the provisions of
Regulations G, T, U or X of the Board of Governors.
 
Section 3.13.  Insolvency.  The Borrower and the Material Subsidiaries, taken as
a whole, are Solvent and each is able to pay its debts as they mature.
 
Section 3.14. Material Subsidiaries. The Material Subsidiaries are set forth on
Schedule 3.14 hereto, as amended by the Borrower by written notice to the
Administrative Agent.
 
Article IV
 


 
Conditions
 
Section 4.01. Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
 
(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.
 
(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of  Baker & Daniels, counsel for the Borrower and the Material
Subsidiaries, substantially in the form of Exhibit B, and covering such other
matters relating to the Borrower and the Material Subsidiaries, this Agreement
or the Transactions as the Required Lenders shall reasonably request.  The
Borrower hereby requests such counsel to deliver such opinion.
 
(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
 
(d)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer, a Vice President or a
Financial Officer of the Borrower, in form and substance satisfactory to the
Administrative Agent.
 
(e)The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.    
 
Section 4.02. Each Borrowing.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
 
(a)The representations and warranties of the Borrower set forth in this
Agreement, and the representations and warranties of the Borrower and the
Material Subsidiaries set forth in the other Loan Documents, shall be true and
correct on and as of the date of such Borrowing.
 
(b)At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
 
Section 4.03. Secured Loans.  The obligation of each Lender to make a Secured
Loan on the occasion of any Borrowing is subject to the conditions that
the  Security Agreement and the Control Agreement shall be in full force and
effect, and the Collateral Requirement shall be satisfied after giving effect to
such Secured Loans.
 
Section 4.04. Conditions Subsequent to Effective Date.  In consideration of this
Agreement, the Borrower hereby agrees that not later than (a) February 26, 2010,
with respect to Daniel Webster College, Inc., and (b) January 29, 2010, with
respect to all other Material Subsidiaries, the Borrower shall have delivered to
the Administrative Agent, in each case in form and substance satisfactory to the
Administrative Agent, (i) a Guaranty executed by each Material Subsidiary, (ii)
a certificate of the secretary or other appropriate officer of each Material
Subsidiary certifying the articles of incorporation (or equivalent instrument)
of such Material Subsidiary, the by-laws (or equivalent instrument) of such
Material Subsidiary, the resolutions (or equivalent instrument) of such Material
Subsidiary relative to such Guaranty, and the incumbency and specimen signatures
of the officer(s) executing the Guaranty on behalf of such Material Subsidiary,
(iii) an opinion of counsel to each Material Subsidiary relative to such
Guaranty, and (iv) such other items regarding the authorization, execution,
delivery and enforceability of such Guaranties as the Administrative Agent or
its counsel may reasonably request.  The Borrower acknowledges and agrees that
its failure to do so shall constitute an Event of Default under this Agreement.
 
Article V
 


 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
 
Section 5.01. Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a)within 90 days after the end of each fiscal year of the Borrower, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year (or, in the
case of the balance sheet, as of the end of the previous fiscal year), all
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;
 
(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its internally prepared consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;
 
(c)within 45 days after the end of each fiscal quarter of the Borrower, a
certificate of a Financial Officer of the Borrower in the form of Exhibit F-1
attached hereto based on information internally prepared by the Borrower;
provided, however, that the Borrower may, concurrently with the delivery of
financial statements under clause (a) above, submit a revised certificate of a
Financial Officer of the Borrower in the form of Exhibit F-1 attached hereto
based on the audited financial information contemplated thereby, which revised
certificate shall supersede the previously submitted certificate for the period
to which it relates;
 
(d)within 30 days after the end of each calendar month other than the last
calendar month of each fiscal quarter of the Borrower, a certificate of a
Financial Officer of the Borrower in the form of Exhibit F-2 attached hereto;
and
 
(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
 
Section 5.02. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent written notice of the occurrence of any Default or Event of
Default no later than ten (10) Business Days after the date on which the
occurrence of such Default or Event of Default first becomes known to the Chief
Executive Officer, the General Counsel or any Financial Officer of the
Borrower.  Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
Section 5.03. Existence; Conduct of Business.  The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
 
Section 5.04. Payment of Obligations.  The Borrower will, and will cause each of
its Material Subsidiaries to, pay its obligations, including Tax liabilities,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and the Borrower or such Material Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, or (b) the
failure to make payment could not reasonably be expected to result in a Material
Adverse Effect.
 
Section 5.05. Maintenance of Properties; Insurance.  The Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies with similar financial positions
engaged in the same or similar businesses operating in the same or similar
locations.
 
Section 5.06. Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided, that, unless and until an Event of Default shall
have occurred and be continuing, the Borrower shall not be obligated to
reimburse the Administrative Agent or the Lenders for out-of-pocket expenses
incurred in connection with such visits and inspections pursuant to
Section 9.03(a) hereof in an amount in excess of $10,000 during any twelve-month
period.
 
Section 5.07. Compliance with Laws.  The Borrower will, and will cause each of
its Material Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 5.08. Use of Proceeds.  The proceeds of the Loans will be used only for
general corporate purposes, including reacquisition of the Borrower’s common
stock.  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.  
 
Section 5.09. Trade Accounts.  The Borrower and each Material Subsidiary shall
pay all trade accounts in accordance with their usual and customary practice.
 
Section 5.10. Banking Relationship.  The Borrower shall maintain a banking
deposit account with the Administrative Agent through which transactions related
to the Loans may be accomplished.   
 
Section 5.11. Financial Covenants.  The Borrower and its Subsidiaries shall
have, on a consolidated basis (except as otherwise provided in the definition of
“DOE Ratio” herein):
 
(a)Leverage Ratio.  A Leverage Ratio, as determined as of the end of each fiscal
quarter, of not greater than 1.0 to 1.0.
 
(b)Unrestricted Cash and Investments to Indebtedness.  A ratio of (i) the
combination of unrestricted cash and unrestricted investments (including any
investments in the Custodial Account), to (ii) Indebtedness, of not less than
1.10 to 1.0, as of the end of any calendar month.
 
(c)DOE Financial Responsibility Composite Ratio.  A DOE Ratio determined as of
the last day of any fiscal year to be greater than or equal to 1.50:1.00.
 
Section 5.12. Guaranties.  The payment and performance of all obligations of the
Borrower owing hereunder shall at all times (except as contemplated in
Section 4.04 hereof) be guaranteed by each Material Subsidiary of the Borrower
(individually a “Guarantor” and collectively the “Guarantors”) pursuant to one
or more guaranty agreements in the form of Exhibit E attached hereto
(individually a “Guaranty” and collectively the “Guaranties”).   In the event
the Borrower or any Subsidiary forms or acquires or owns any other Material
Subsidiary after the date hereof, the Borrower shall promptly upon such
formation or acquisition or creation provide the Administrative Agent with an
amendment to Schedule 3.14, cause such Material Subsidiary to execute a
Guaranty, and the Borrower shall also deliver to the Administrative Agent, or
cause such Material Subsidiary to deliver to the Administrative Agent, at the
Borrower’s cost and expense, such organizational documents, certificates,
opinions and other instruments described in Section 4.04 hereof.
 
Section 5.13.   Additional Guarantors.  If at the end of any fiscal quarter of
the Borrower (i) the book value of the owned assets of the non-Guarantor
Subsidiaries equals or exceeds 20% of the book value of the total consolidated
owned assets of the Borrower and its Subsidiaries for the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01, or (ii) the revenues of the non-Guarantor Subsidiaries
for the most recently completed four fiscal quarter period for which financial
statements have been delivered pursuant to Section 5.01 equal or exceed 20% of
the total consolidated revenue of the Borrower and its Subsidiaries for such
period, then the Borrower shall, promptly thereafter, cause an additional
Subsidiary or additional Subsidiaries to become a Guarantor or Guarantors
hereunder such that (i) the book value of the owned assets of the non-Guarantor
Subsidiaries is less than 20% of the book value of the total consolidated owned
assets of the Borrower and its Subsidiaries for the most recently completed
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01, and (ii) the revenues of the non-Guarantor Subsidiaries for the
most recently completed four fiscal quarter period for which financial
statements have been delivered pursuant to Section 5.01 is less than 20% of the
total consolidated revenue of the Borrower and its Subsidiaries for such period.
 
Article VI
 


 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:
 
Section 6.01. Reserved.  
 
Section 6.02. Liens.  The Borrower will not, and will not permit any Material
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable, but excluding accounts receivable that
are “charged off” in the ordinary course of business and do not appear as an
asset on the balance sheet of the related Person) or rights in respect of any
thereof, except:
 
(a)Permitted Encumbrances;
 
(b)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any
Subsidiary, and (ii) such Lien shall secure only those obligations which it
secures on the date hereof;
 
(c)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;
 
(d)any Lien or deposit with any governmental agency required or permitted to
qualify it to conduct business or exercise any privilege, franchise or license,
or to maintain self insurance or to obtain the benefits of or secure obligations
under any law pertaining to worker’s compensation, unemployment insurance, old
age pensions, social security or similar matters, or to obtain any stay or
discharge in any legal or administrative proceedings, or any similar lien or
deposit arising in the ordinary course of business;
 
(e)Liens on property that secure only Indebtedness incurred for the purchase
price or cost of construction or improvement of such property or liens related
to capitalized lease transactions;
 
(f)any Lien granted in favor of the Administrative Agent on behalf of the
Lenders; and
 
(g)Liens not described in clauses (a) through (e) above to secure indebtedness,
obligations or liabilities in the aggregate principal amount not to exceed
$5,000,000 at any one time outstanding.
 
Section 6.03. Fundamental Changes.  (a) The Borrower will not, and will not
permit any Material Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or any substantial part of its assets, or all or
substantially all of the stock of any of its Material Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (i) any Subsidiary may merge into
the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Subsidiary may merge into  any Subsidiary in a transaction
in which the surviving entity is a Subsidiary, (iii) any Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to the Borrower or to a
Subsidiary, and (iv) any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a wholly owned
Material Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04.
 
(b)The Borrower will not, and will not permit any of its Material Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Material Subsidiaries on the date of
execution of this Agreement and businesses reasonably related or incidental
thereto.
 
Section 6.04. Investments, Loans, Advances and Acquisitions.  The Borrower will
not, and will not permit any of its Material Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Material Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:
 
(a)Permitted Investments;
 
(b)investments by the Borrower in the capital stock of its Subsidiaries;
 
(c)loans, advances and purchases of evidence of indebtedness made by the
Borrower in connection with any Private Education Loan Program;
 
(d)loans and advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary;
 
(e)Permitted Acquisitions; and
 
(f)loans and advances in the ordinary course of business in an aggregate amount
not to exceed $2,000,000 at any one time outstanding.
 
Section 6.05. Swap Agreements.  The Borrower will not, and will not permit any
of its Material Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Material Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of its Material Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Material Subsidiary.
 
Section 6.06. Restricted Payments.  The Borrower will not, and will not permit
any of its Material Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for directors, management or employees of the Borrower
and its Subsidiaries, and (d) the Borrower may reacquire its common stock.
 
Section 6.07. Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Material Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.06.
 
Section 6.08. Restrictive Agreements.  The Borrower will not, and will not
permit any of its Material Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Material Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Material Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other  Material
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Material
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.08 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured indebtedness or obligations if such restrictions or
conditions apply only to the property or assets securing such indebtedness or
obligations and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.
 
Section 6.09. Change Name or Place of Business.  The Borrower shall not change
its name or jurisdiction of organization, except after thirty (30) days’ prior
written notice to the Administrative Agent.
 
Section 6.10. Permissible Investments.  The Borrower shall not amend the
definition of Permissible Investments contained in the Investment Guidelines
attached to the Investment Management Agreement dated as of December 22, 2006,
as amended, between the Borrower and J.P. Morgan Investment Management Inc., or
the Maturity Guidelines and Quality Guidelines specified therein, in each case
without the prior written consent of the Required Lenders.
 
Article VII
 


 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;
 
(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Material Subsidiary in or in connection with this Agreement or
any Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect in any material respect when made or deemed made;
 
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08, 5.11, 5.12 or in Article VI or of any provision in any Loan
Document dealing with the use, disposition or remittance of the proceeds of
Collateral;
 
(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or the Borrower or any Material Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in any other Loan Document (other than those specified in clause (a), (b) or (d)
of this Article), and such failure shall continue unremedied for a period of
30 days after the earlier of (i) notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender), or (ii)
the date on which such failure shall first become known to the Chief Executive
Officer, the General Counsel or any Financial Officer of the Borrower;
 
(f)the Borrower or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any of
its Material Indebtedness, when and as the same shall become due and payable;
 
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
 
(i)the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j)the Borrower or any Material Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
 
(k)one or more uninsured judgments for the payment of money in an aggregate
amount in excess of $20,000,000 shall be rendered against the Borrower, any
Material Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Material
Subsidiary to enforce any such judgment;
 
(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 
(m)a Change in Control shall occur;
 
(n)a Material Adverse Effect shall occur; or
 
(o)a Significant Regulatory Event shall occur;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become  due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower, (iii)
exercise any other remedies available to the Administrative Agent or the Lenders
under this Agreement and the other Loan Documents, including, without
limitation, the Collateral Documents, and (iv) exercise any other remedy
available at law or in equity.
 
Article VIII
 


 
The Administrative Agent
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
Article IX
 


 
Miscellaneous
 
Section 9.01. Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)if to the Borrower, to it at 13000 N. Meridian Street, Carmel,
Indiana  46032, Attention of Chief Financial Officer, Telephone No.
(317) 706-9200, Telecopy No. (317) 706-9254;
 
(ii)if to the Administrative Agent, to JPMorgan Chase Bank, 1 East Ohio Street,
Mail Code INI-0045, Indianapolis, Indiana  46277, Attention of John V.
Schlechte, Telephone No. (317) 767-8340, Telecopy No. (317) 767-8008;
 
(iii)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  
 
(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
Section 9.02. Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
 
(b)Neither this Agreement, nor any other Loan Document, nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase  the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees or
other amounts payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan, or any interest thereon, or any fees or other amounts
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the  written consent of each Lender, (vi) release all or
substantially all of the Collateral (except as otherwise provided for in the
Loan Documents), or (vi) change the provisions of Section 2.20 without the
written consent of the Administrative Agent; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent.
 
Section 9.03. Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during  any
workout, restructuring or negotiations in respect of such Loans.
 
(b)The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
 
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay (without limiting the obligations of the
Borrower and its Subsidiaries hereunder or under any other Loan Documents) to
the Administrative Agent such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.
 
(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions
or any Loan or the use of the proceeds thereof.
 
(e)All amounts due under this Section shall be payable promptly after written
demand therefore.
 
Section 9.04. Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 
(A)the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and
 
(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment.
 
(ii)Assignments shall be subject to the following additional conditions:
 
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
 
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Commitments or Loans;
 
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
 
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts (who shall be directors, officers,
employees and/or agents of the assignee) to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and
 
(E)each partial assignment shall be made pro-rata between Line of Credit A and
Line of Credit B.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.07(b), 2.18(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
 
(c)(i) Any Lender may, without the consent of the Borrower and the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.
 
(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (which consent may be withheld for any reason).  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(e) as though it were a Lender.  
 
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
 
Section 9.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
Section 9.07. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
Section 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
(except to the extent that applicable law prohibits such deposits or other
obligations from being subject to such set-off rights) against any of and all
the obligations of the Borrower now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be
unmatured.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.  
 
Section 9.09. Governing Law; Jurisdiction; Consent to Service of
Process.  (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.
 
(c)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
Section 9.10. Waiver of Jury Trial.  Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this agreement, the Loan Documents, or the transactions contemplated hereby
or thereby (whether based on contract, tort or any other theory).  Each party
hereto (a) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such other party would not,
in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this agreement by, among other things, the mutual waivers and
certifications in this section.
 
Section 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 9.12. Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement by such
recipient containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower.  For the purposes
of this Section, “Information” means all information received from the Borrower
or obtained by the Administrative Agent or any Lender by inspection pursuant to
Section 5.06 hereof, relating to the Borrower or its business, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Section 9.13. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate herefore) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
Section 9.14. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 
Section 9.15. Amendment and Restatement.  This Agreement shall become effective
on the Effective Date and shall supersede all provisions of the Existing
Agreement as of such date.  From and after the Effective Date, all references
made to the Existing Agreement in any Loan Document or in any other instrument
or document shall, without more, be deemed to refer to this Agreement.  The
Borrower heretofore executed and delivered to the Administrative Agent certain
Collateral Documents.  The Borrower hereby acknowledges and agrees that the
Liens created and provided for by the heretofore delivered Collateral Documents
continue to secure, among other things, the obligations of the Borrower under
the Existing Agreement which shall remain outstanding on the Effective Date as
well as those hereafter arising under this Agreement and the other Loan
Documents; and the heretofore delivered Collateral Documents and the rights and
remedies of the Administrative Agent thereunder, the obligations of the Borrower
thereunder, and the Liens created and provided for thereunder remain in full
force and effect in favor of the Administrative Agent for the benefit of the
Lenders, and shall not be affected, impaired or discharged hereby.  Nothing
herein contained shall in any manner affect or impair the priority of the liens
and security interests created and provided for by the heretofore delivered
Collateral Documents as to the indebtedness which would be secured thereby prior
to giving effect to this Agreement.  The execution and delivery of this
Agreement shall constitute an amendment and restatement and not a novation or
repayment of the obligations owing by the Borrower under the Existing Agreement.

 
 

--------------------------------------------------------------------------------

 



 
In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
ITT Educational Services, Inc.

 
 
By /s/ Daniel M. Fitzpatrick

 
Name: Daniel M. Fitzpatrick

 
Title: Executive Vice President, Chief

 
Financial Officer

 
 
JPMorgan Chase Bank, individually as a Lender and as Administrative Agent,

 
 
By /s/ John V. Schlechta

 
Name: John V. Schlecta

 
Title: Senior Vice President

 
 
Bank of America, N.A., as a Lender

 
 
By /s/ Adam M. Goettsche

 
Name: Adam M. Goettsche

 
Title: Senior Vice President








[Signature Page to Second Amended and Restated Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

Exhibit A


Assignment and Assumption
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1. Assignor:
 
______________________________
 
2.Assignee:
 
______________________________ [and is an Affiliate/Approved Fund of [identify
Lender]2]
 
3.Borrower(s):
 
______________________________
 
4.Administrative Agent:
 
______________________, as the administrative agent under the Credit Agreement
 
5.Credit Agreement:
 
[The [amount] Credit Agreement dated as of _______ among [name of Borrower(s)],
the Lenders parties thereto, [name of Administrative Agent], as Administrative
Agent, and the other agents parties thereto]
 
6. Assigned Interest:
 
Facility Assigned
 
Aggregate Amount of Commitment/Loans for all Lenders
 
Amount of Commitment/Loans Assigned
 
Percentage Assigned of Commitment/Loans3
      $         $   %     $         $   %     $         $   %

 
Effective Date:   _____________ ___, 20___ [to be inserted by Administrative
Agent and which shall be the effective date of recordation of transfer in the
register therefore.]
 
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts (who shall be directors, officers, employees and/or agents of the
Assignee) to whom all syndicate-level information  (which may contain material
non-public information about the Borrower[, the Loan Parties] and [its] [their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
Assignor

 
 
[Name of Assignor]

 
 
By

 
Title:

 
 
Assignee

 
 
[Name of Assignee]

 
 
By

 
Title:




--------------------------------------------------------------------------------

 
  2
Select as applicable.

 
  3
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 
 

--------------------------------------------------------------------------------

 

 
[Consented to and]4 Accepted:
 
[Name of Administrative Agent],
 
   as Administrative Agent
 
By______________________________
  Title:___________________________
 
[Consented to:]5
 
[Name of Relevant Party]
 
By______________________________
  Title:___________________________









--------------------------------------------------------------------------------

 
4
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


 
5
To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.

 

 
 

--------------------------------------------------------------------------------

 

Annex 1


[__________________]6
 
Standard Terms and Conditions
 
for Assignment and Assumption
 
1.Representations and Warranties.  1.1. Assignor.  The Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of the Assigned
Interest, (ii) the Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document7,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
 
1.2. Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section ___ thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender8,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.









--------------------------------------------------------------------------------

 
6
Describe Credit Agreement at option of Administrative Agent.


 
7
The term “Loan Document” should be conformed to that used in the Credit
Agreement.

 
8
The concept of  “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.

 

 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Opinion of Counsel for the Borrower











 
 
REBECCA A. RICHARDSON
Partner
Direct 317.237.1189
rebecca.richardson@bakerd.com
 
 
BAKER & DANIELS LLP
300 North Meridian Street, Suite 2700
Indianapolis, Indiana  46204-1782
Tel 317.237.0300    Fax 317.237.1000
www.bakerdaniels.com
 



 
January 11, 2010
 


 


 
To the Lenders and the
 
Administrative Agent Referred to Below
 
c/o JPMorgan Chase Bank, N.A.,
 
as Administrative Agent
 
270 Park Avenue
 
New York, New York  10017


Re:           ITT Educational Services, Inc.


Ladies and Gentlemen:


We have acted as counsel to ITT Educational Services, Inc., a Delaware
corporation (the “Company”) in connection with the transaction contemplated by
the Second Amended and Restated Credit Agreement (the “Credit Agreement”) of
even date, among the Company, as borrower, the financial institutions identified
therein as Lenders, and JPMorgan Chase Bank, N.A., as Administrative
Agent.  Capitalized terms used in this letter but not defined herein are used
with the meanings ascribed to such terms in the Credit Agreement.
 
For purposes of expressing our opinions herein, we have been provided with and
have examined the following documents, each dated as of January 11, 2010, except
as otherwise indicated:
 
(i)           the Credit Agreement, executed by the Company, the Lenders, and
the Administrative Agent;
 
(ii)           the Promissory Notes executed by the Company to each of the
Lenders;
 
(iii)           the Security Agreement, executed by the Company and the
Administrative Agent; and
 
(iv)           the Fee Letter Agreement executed by the Company and the
Administrative Agent.
 
The documents identified above are referred to herein collectively as the
“Transaction Documents.”


For purposes of expressing our opinions herein, we have examined only the
documents identified above, and the documents and certificates identified on
Schedule I.  As to various questions of fact material to our opinion, we have
relied upon representations and warranties made in the Transaction Documents and
upon certificates and other communications from public officials and officers of
the Company, without any independent verification of the completeness or
fairness of the statements contained therein.  The opinions set forth herein are
based upon and limited to the General Corporation Law of the State of Delaware,
the laws of the States of Indiana and New York, and the federal laws of the
United States of America.  This letter should not be construed as expressing an
opinion on any matter, legal or otherwise, not specifically mentioned herein.
 
For purposes of expressing our opinions herein, we have assumed that:
 
 
(a)
The copies of the Transaction Documents provided to us for review conform to the
originals thereof, and all signatures on the originals are genuine.

 
 
(b)
The Transaction Documents have been duly authorized and executed by the Lenders
and the Administrative Agent and constitute legal, valid, and binding
obligations of each of them, enforceable against each of them in accordance with
their respective terms.  The Administrative Agent has been validly appointed as
the agent of the Lenders for the purpose of holding the security interest
intended to be created by the Security Agreement.

 
 
(c)
The Company has received adequate consideration and “value” as such term is used
in Section 9-203 of the Uniform Commercial Code as adopted and in effect in the
State of New York (the “UCC”), has been given in connection with its execution
of the Transaction Documents, and the Company has “rights” (as such term is used
in Section 9-203 of the UCC) in the Collateral (as defined in the Security
Agreement).

 
Upon the basis of the foregoing, and subject to the qualifications stated
herein, we advise you that, in our opinion:
 
(1)           The Company is a corporation organized and existing under the laws
of the State of Delaware and is in good standing under the laws of the State of
Delaware.
 
(2)           The Company has the power and authority to execute and deliver
each Transaction Document and to perform its obligations thereunder.  The
execution, delivery, and performance by the Company of the Transaction Documents
have been authorized by all necessary action on the part of the Company.  The
Company has duly executed and delivered the Transaction Documents.  The
Transaction Documents are valid and binding obligations of the Company,
enforceable against it in accordance with their respective terms.
 
(3)           The Security Agreement creates in favor of the Administrative
Agent a security interest in the Collateral (as defined in the Security
Agreement), to the extent the Collateral is property in which a security
interest can be created under the UCC.
 
(4)           The execution, delivery, and performance by the Company of its
obligations under the Transaction Documents (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority of the State of Indiana, and (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or, to our knowledge, any order of any such
Governmental Authority
 
We hereby confirm to you that to our knowledge there are no actions, suits,
investigations, or proceedings by or before any arbitrator or Governmental
Authority pending or threatened against or affecting the Company or any of its
Subsidiaries that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
that involve the Credit Agreement or the Transactions.
 
Our opinions expressed herein are subject to the following qualifications:
 
 
(A)
The phrase "to our knowledge" means the actual knowledge of the attorneys who
participated in the preparation of this letter, based solely upon and in
reliance on an investigation regarding litigation and other proceedings
currently being handled by this firm, and on information provided to us by
officers of the Company.

 
 
(B)
The validity, enforceability, and the binding effect of the Transaction
Documents may be limited or otherwise affected by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or similar laws affecting
creditor’s rights generally, and (ii) general principles of equity (regardless
of whether enforceability is considered at a proceeding in equity or at
law).  The remedy of specific performance and injunctive and other forms of
equitable relief are subject to certain equitable defenses, and to the extent
such remedies are provided for in the Transaction Documents, enforceability
thereof may be subject to the discretion of the court before which any
proceeding therefor may be brought.  The enforcement of indemnity provisions of
the Transaction Documents is subject to principles of equity and public
policy.  Marshalling of assets and collateral also may be required under certain
circumstances.  Certain waivers, releases of rights, and remedies under the
Transaction Documents, including without limitation, “self-help remedies” (other
than those available to a secured party under the UCC), may be unenforceable,
unavailable, or of limited efficacy, however, such unenforceability,
unavailability, or limited efficacy would not preclude the practical realization
of the benefits and the security intended to be provided thereby.  We express no
opinion as to the validity, availability, or enforceability of any provisions
contained in the Transaction Documents that: (i) purport to waive the right to a
trial by jury, or (ii) provide for methods of service of process other than in
accordance with applicable law.  We express no opinion as to the enforceability
of those provisions of the Transaction Documents calling for the payment of late
charges, prepayment premiums, or increased rates of interest after default.

 
 
(C)
Section 552 of the Bankruptcy Code limits the extent to which property acquired
by a debtor after the commencement of a case under the Bankruptcy Code may be
subject to a security interest arising from an agreement entered into by the
debtor before the commencement of such case.

 
 
(D)
We express no opinion as to the existence of the Collateral (as defined in the
Security Agreement), the sufficiency of the rights of the Company therein, or
the perfection of any security interest therein.

 

 
 

--------------------------------------------------------------------------------

 

This opinion is furnished to you solely for your benefit in connection with the
transaction contemplated by the Transaction Documents, and may not, without our
consent, be furnished to any other person, be relied upon by any other person
for any purpose, or be used, circulated, quoted, or otherwise referenced for any
purpose.
 
Very truly yours,
 


 


 



 
 

--------------------------------------------------------------------------------

 



Schedule I


1.A copy of the Certificate of Incorporation for the Company, certified by the
Delaware Secretary of State on December 18, 2009.


2.Certificate of Good Standing for the Company, issued by the Delaware Secretary
of State on December 21, 2009.


3.Certificate of the Secretary of the Company, dated January 11, 2010, as to the
Company’s Certificate of Incorporation, By-Laws, and authorizing resolutions,
and the incumbency of certain officers.



 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
Promissory Note
 
U.S. $_______________ January 11, 2010
 
For Value Received, the undersigned, ITT Educational Services, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to ____________________
(the “Lender”) or its registered assigns on the Maturity Date of the hereinafter
defined Credit Agreement, at the principal office of the Administrative Agent in
Indianapolis, Indiana (or such other location as the Administrative Agent may
designate to the Borrower), in immediately available funds, the principal sum of
___________________ Dollars ($__________) or, if less, the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to the
Credit Agreement, together with interest on the principal amount of each Loan
from time to time outstanding hereunder at the rates, and payable in the manner
and on the dates, specified in the Credit Agreement.
 
This Promissory Note is one of the promissory notes referred to in that certain
Second Amended and Restated Credit Agreement dated as of January 11, 2010, among
the Borrower, the Lenders, and JPMorgan Chase Bank, National Association, as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Promissory Note and the holder hereof
are entitled to all the benefits and security provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof.  All defined terms used in this Promissory Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement.  This
Promissory Note shall be governed by and construed in accordance with the
internal laws of the State of New York.
 
Voluntary prepayments may be made hereon, and certain prepayments and
accelerated payments are required to be made hereon, all in the events, on the
terms and in the manner as provided for in the Credit Agreement.  This Note may
evidence Secured Loans and/or Unsecured Loans in accordance with the terms and
provisions of the Credit Agreement.
 
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.


 
ITT Educational Services, Inc.

 
 
By

 
Name

 
Title




 
 

--------------------------------------------------------------------------------

 

Exhibit D


Form of Security Agreement
 
Amended and Restated Security Agreement with
Respect to Custodial Account and Investment Property
 
This Amended and Restated Security Agreement with Respect to Custodial Account
and Investment Property (the “Agreement”) is entered into as of January 11,
2010, by ITT Educational Services, Inc., a Delaware corporation with its mailing
address at 13000 N. Meridian Street, Carmel, Indiana (“the Debtor”), in favor of
JPMorgan Chase Bank, National Association, a national banking association
(“JPMorgan”), with its mailing address at 1 East Ohio Street, Indianapolis,
Indiana  46277, acting as administrative agent hereunder for the Secured
Creditors hereinafter identified and defined (JPMorgan, acting as such
administrative agent and any successor or successors to JPMorgan acting in such
capacity being hereinafter referred to as the “Agent”).
 
Recitals:
 
A.The hereinafter defined Lenders are making available to the Debtor revolving
credit facilities in the maximum aggregate principal amount of $150,000,000
pursuant to the terms of a Second Amended and Restated Credit Agreement dated
January 11, 2010, among the Debtor, the Agent, as administrative agent
thereunder and the lenders from time to time party thereto (the “Lenders;” the
Agent and the Lenders are hereinafter collectively referred to herein as the
“Secured Creditors,” and each individually as a “Secured Creditor”), as the same
may be amended from time to time (the “Credit Agreement”).
 
B.Under the Credit Agreement the Debtor has the option to borrow Secured Loans
or Unsecured Loans on either or both of Line of Credit A or Line of Credit B
under the terms described in the Credit Agreement.
 
C.In order to induce the Lenders to extend Secured Loans, and in order to secure
all of the Debtor’s obligations to the Lenders under the Secured Loans, the
Debtor has agreed to grant to the Agent on behalf of the Lenders a security
interest in all of the Debtor’s securities and other property carried in or
credited to Agency/Custodial Account No. __________ (the “Account”) of the
Debtor maintained with JPMorgan Chase Bank, National Association in its capacity
as a securities intermediary (“the Intermediary”) and in the Account itself.
 
D.This Agreement is intended to amend and restate in its entirety the provisions
of that certain Amended Security Agreement with Respect to Custodial Account and
Investment Property between the Debtor and JPMorgan dated December 17, 2007 (the
“Prior Security Agreement”).
 
Now, Therefore, it is agreed by and between the parties hereto as follows:
 
1.As security for the Secured Loans (if any) owing by the Debtor under the
Credit Agreement, as the same may be modified or amended from time to time,
including, without limitation, the repayment of all Secured Loans which the
Lenders may hereafter loan to the Debtor (the “Secured Obligations”), and in
order to secure the obligations of the Debtor as to the Secured Loans, the
Debtor hereby grants a security interest to the Agent on behalf of the Secured
Creditors in all of the Debtor’s right, title and interest in the investment
property and financial assets credited to and carried in the Account, and the
securities entitlement represented by the Account, together with the proceeds
thereof, including all replacement investments and all monies owing to the
Debtor and funds which may hereafter accumulate in or become withdrawable from
such Account, including any balance which may remain to the credit of said
Account upon the closing thereof (collectively, the “Collateral”).  In
connection herewith, and in order to perfect the security interest granted
hereunder, JPMorgan, the Debtor and the Intermediary have entered into the
Control Agreement.  
 
2.All capitalized terms used in this Agreement and not defined herein are used
with the meanings ascribed to such terms in the Credit Agreement.  For the
purposes of this Agreement:
 
“Effective Date” of a Notice of Sole Control shall be the beginning of the
Business Day after an officer of the Intermediary at the level of Vice President
or above has verified receipt of the Notice of Sole Control to the Agent;
provided that the Intermediary may, at its option, act on the Notice of Sole
Control at any time after actual receipt by the Intermediary of the Notice of
Sole Control (even if before the beginning of the Business Day after the
Intermediary has acknowledged receipt, as provided above).
 
“Notice of Sole Control” shall mean a written notification from the Agent to the
Intermediary in the form attached hereto as Exhibit A.
 
“Permitted Instructions” shall mean the following instructions from the Debtor
or the Debtor’s agents: (i) Trading Instructions, including instructions for the
purpose of effecting the clearance or settlement of a trade in the Account;
(ii) instructions to disburse income and dividends with respect to property in
the Account; and (iii) instructions to debit the Account for any fees payable
with respect to the Account or to any investment manager or advisor engaged by
the Debtor to manage the Account (an “Investment Manager”).
 
“Trading Instructions” shall mean instructions to buy, sell or otherwise trade
the assets in the Account.
 
3.The Agent and the Debtor acknowledge and agree that, prior to the Effective
Date of a Notice of Sole Control, the Debtor and the Debtor’s agents are
entitled to give Permitted Instructions without any concurrence or consent of
the Agent, and the Intermediary is authorized to comply with all Permitted
Instructions of the Debtor without further consent from the Agent.  Any
instructions to the Intermediary other than Permitted Instructions shall be made
by a written instrument to such effect which shall be executed by:
 
(a) Before the Effective Date of a Notice of Sole Control, an authorized officer
of the Debtor and the Agent, or
 
(b) After the Effective Date of a Notice of Sole Control, an authorized officer
of the Agent.
 
Notwithstanding the foregoing, at any time there are no outstanding Secured
Loans, the Debtor shall have the exclusive right to determine what instructions
are given to the Intermediary, and the Agent will execute the written instrument
setting forth the Debtor’s instructions, and deliver the same to the
Intermediary, promptly after receipt of such a request from the Debtor.
 
The Agent agrees that, at any time there are outstanding Secured Loans and no
Notice of Sole Control has been delivered to the Intermediary, in connection
with any instructions to withdraw and/or disburse principal or cash (other than
Permitted Instructions as to which, prior to a Notice of Sole Control, the
Debtor shall have sole authority) out of the Account, the Agent will execute the
written instrument setting forth the Debtor’s instructions, and deliver the same
to the Intermediary, promptly after receipt of such a request from the Debtor,
so long as after giving effect to such request, the Collateral Requirement would
not be violated.
 
Prior to the Effective Date of a Notice of Sole Control, the Intermediary shall
be entitled to rely on all Trading Instructions and other Permitted Instructions
from the Debtor or the Debtor’s agents as described in this Section 3, and the
Intermediary shall have no obligation to notify the Agent prior to acting on any
such instructions, including, but not limited to, delivery or receipt of cash or
securities to effect clearance or settlement of any trade.  The undersigned
agree that the Intermediary shall not be responsible for any diminution or loss
of value of the Collateral attributable to decline in market value of the
Collateral.
 
4.The Agent and the Debtor acknowledge and agree that, after the Effective Date
of a Notice of Sole Control, unless and until such Notice of Sole Control is
rescinded in writing by the Agent,
 
(a)the Debtor and the Debtor’s agents will cease giving the Intermediary any
instructions regarding the Account;
 
(b)only the Agent shall give instructions regarding the Account;
 
(c)the Agent shall give all Permitted Instructions to the Intermediary with a
copy to the Debtor;
 
(d)the Agent shall give all other instructions regarding the Account to the
Intermediary with a copy to the Debtor; and
 
(e)the Intermediary will cease complying with all instructions concerning the
Account from the Debtor or the Debtor’s agents, and will comply with Trading
Instructions and all other instructions from the Agent, without further consent
of the Debtor.
 
Notwithstanding the foregoing, the Agent agrees that after the Effective Date of
a Notice of Sole Control and until such Notice of Sole Control is rescinded in
writing by the Agent, the Agent will give instructions to the Intermediary as
the Debtor reasonably requests, including instruction to withdraw and/or
disburse principal or cash, if after giving effect to such instruction the
Collateral Requirement would not be violated.
 
If the Agent shall give the Intermediary a Notice of Sole Control as provided in
Section 5 below, and the Intermediary shall have sent a copy of such Notice of
Sole Control to the Debtor as provided in the Notice of Sole Control, the
Intermediary shall have no duty or obligation whatsoever of any kind or
character to determine the validity of any Notice of Sole Control or to take
further instructions from the Debtor or the Debtor’s agents after the Effective
Date of a Notice of Sole Control until it is rescinded in writing by the Agent.
 
5.The Agent may send a Notice of Sole Control to the Intermediary only after an
Event of Default occurs while Secured Loans are outstanding, and while such
Event of Default is continuing.  Upon delivery of a Notice of Sole Control, the
Agent, without further authority from the Debtor, shall be entitled to direct
the Intermediary to liquidate any or all the Collateral in the Account and to
request the Intermediary to remit to the Agent the proceeds of such liquidation
up to the amount sufficient to satisfy the Secured Obligations, and the
Intermediary is hereby authorized and directed to pay to the Agent such sums as
the Agent shall so request or demand without the consent of or notice to the
Debtor.  If an Event of Default is cured or waived after a Notice of Sole
Control is delivered to the Intermediary, the Agent shall promptly send the
Intermediary a written notice that the Notice of Sole Control is rescinded, and
instructing the Intermediary to comply with all Permitted Instructions from the
Debtor without further consent of the Agent.
 
6.The Debtor hereby constitutes and appoints the Agent to act, after an Event of
Default that occurs while there are outstanding Secured Loans, and during the
continuance thereof, and after the Agent has given a Notice of Sole Control to
the Intermediary, as the Debtor’s true, lawful and irrevocable attorney-in-fact
to demand, receive and enforce payments and to give receipts, releases,
satisfactions for, and to sue for all monies payable to the Debtor by the
Intermediary with respect to the Collateral, and the Debtor agrees that this may
be done in the name of the Agent with the same force and effect as the Debtor
could do had this Agreement not been made.  Any and all monies or payments which
may be received by the Debtor at such time with respect to the Collateral, to
which the Agent is entitled under and by reason of this Agreement, will be
received by the Debtor as trustee for the Agent, and will be immediately
delivered, in kind, to the Agent without commingling.
 
7.Any sums paid under this Agreement by the Intermediary to the Agent from the
Account of the Debtor shall be applied by the Agent to the payment of the
Secured Obligations in accordance with the Credit Agreement.  The balance, if
any, remaining after payment of such Secured Obligations shall be promptly
repaid to the Debtor by the Agent.  The receipt or receipts of the Agent for
such funds so paid to it by the Intermediary shall, as to the Intermediary,
operate as the receipt of the Debtor as fully and as completely as if funds had
been paid to the Debtor.  The liens created by this Agreement shall be junior
to the liens claimed by the Intermediary for indebtedness owed to the
Intermediary by the Debtor in connection with fees and expenses associated with
the administration of the Account.
 
8.The Agent is hereby authorized and empowered to receive from the Intermediary,
and the Intermediary is authorized and directed to deliver to the Agent and at
the Debtor’s expense, copies of all confirmations and other notices with respect
to all transactions executed by the Intermediary for the account of the Debtor,
copies of the periodic Account statements of the Debtor, and copies of any and
all matters pertaining to the Account of the Debtor with the Intermediary,
including, without limitation, copies of all correspondence directed to the
Debtor.  The Agent will provide the Lenders with copies of such confirmations
and notices upon request.
 
9.This Agreement shall remain in full force and effect until all Secured Loans
have been paid in full and the Secured Creditors have no further commitment to
extend Secured Loans under the Credit Agreement, whereupon the Agent shall
deliver to the Intermediary a notice terminating the Control Agreement.
 
10.The Debtor makes the following representations, warranties, covenants and
agreements:
 
(a)The Debtor is the sole and lawful owner of the Collateral, and has full
right, power, and authority to enter into this Agreement and to perform each and
all of the matters and things herein provided for.  The execution and delivery
of this Agreement, and the observance and performance of each of the matters and
things herein set forth, will not (i) contravene or constitute a default under
any provision of law or any judgment, injunction, order or decree binding upon
the Debtor or any provision of the Debtor’s organizational documents (e.g.,
charter, articles or certificate of incorporation and bylaws, articles or
certificate of formation or organization and limited liability company operating
agreement, partnership agreement or similar organizational documents) or any
covenant, indenture or agreement of or affecting the Debtor or any of its
property or (ii) result in the creation or imposition of any lien or encumbrance
on any property of the Debtor except for the lien and security interest granted
to the Agent hereunder.
 
(b)The Debtor’s legal name, jurisdiction of organization and organizational
number (if any) are:  ITT Educational Services, Inc., Delaware, and
0404703.  Except for the trade name “ITT Technical Institute(s),” the Debtor has
not transacted business at any time during the immediately preceding five-year
period, and does not currently transact business, under any other legal names or
trade names.  The Debtor shall not change its jurisdiction of organization
without the Agent’s prior written consent.  The Debtor shall not change its
legal name or transact business under any other trade name without first giving
30 days’ prior written notice of its intent to do so to the Agent.
 
(c)The Collateral and every part thereof is and shall be free and clear of all
security interests, liens (including, without limitation, mechanics’, laborers’
and statutory liens), attachments, levies, and encumbrances of every kind,
nature, and description and whether voluntary or involuntary, except for the
lien and security interest of the Agent therein and other Liens permitted by
Section 6.02 of the Credit Agreement (herein, the “Permitted Liens”).  The
Debtor shall warrant and defend the Collateral against any claims and demands of
all persons at any time claiming the same or any interest in the Collateral
adverse to any of the Secured Creditors.
 
(d)The Debtor will promptly pay when due all taxes, assessments, and
governmental charges and levies upon or against it or its Collateral, in each
case before the same become delinquent and before penalties accrue thereon,
unless and to the extent that the same are being contested in good faith by
appropriate proceedings which prevent attachment of any lien resulting therefrom
to, foreclosure on or other realization upon any Collateral and preclude
interference with the operation of its business in the ordinary course and the
Debtor shall have established adequate reserves therefor.
 
(e)The Debtor agrees to execute and deliver, and shall request the Intermediary
to execute and deliver, to the Agent such further agreements, assignments,
instruments, and documents, and to do all such other things, as the Agent may
reasonably deem necessary or appropriate to assure the Agent its lien and
security interest hereunder, including, without limitation, such control
agreements executed by the Intermediary as the Agent may from time to time
reasonably require.  The Debtor hereby authorizes the Agent to file any and all
financing statements covering the Collateral or any part thereof as the Agent
may require.  The Agent may order lien searches from time to time against the
Debtor and the Collateral, and the Debtor shall promptly reimburse the Agent for
all reasonable costs and expenses incurred in connection with such lien
searches; provided, however, that unless and until an Event of Default shall
have occurred and be continuing, the Debtor shall not be required to pay for
more than one set of such searches in any calendar year.  In the event for any
reason the law of any jurisdiction other than New York becomes or is applicable
to the Collateral or any part thereof, or to any of the Secured Obligations, the
Debtor agrees to execute and deliver all such agreements, assignments,
instruments, and documents and to do all such other things as the Agent deems
necessary or appropriate to preserve, protect, and enforce the security interest
of the Agent under the law of such other jurisdiction.  The Debtor agrees to
mark its books and records to reflect the lien and security interest of the
Agent in the Collateral.
 
(f)On failure of the Debtor to perform any of the covenants and agreements
herein contained, the Agent may, at its option, perform the same and in so doing
may expend such sums as the Agent deems advisable in the performance thereof,
including, without limitation, the payment of any taxes, liens, and
encumbrances, expenditures made in defending against any adverse claims, and all
other expenditures which the Agent may be compelled to make by operation of law
or which the Agent may make by agreement or otherwise for the protection of the
security hereof.  All such sums and amounts so expended shall be repayable by
the Debtor upon demand, shall constitute additional Secured Obligations secured
hereunder, and shall bear interest from the date said amounts are expended at
the rate per annum (computed on the basis of a year of 360 days for the actual
number of days elapsed) determined by adding 2.0% per annum to the ABR from time
to time in effect, with any change in such rate per annum as so determined by
reason of a change in such Base Rate to be effective on the date of such change
in said Base Rate (such rate per annum as so determined being hereinafter
referred to as the “Default Rate”).  No such performance of any covenant or
agreement by the Agent on behalf of the Debtor, and no such advancement or
expenditure therefor, shall relieve the Debtor of any default under the terms of
this Agreement or in any way obligate any Secured Creditor to take any further
or future action with respect thereto.  The Agent, in making any payment hereby
authorized, may do so according to any bill, statement or estimate procured from
the appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien or title or
claim.  The Agent, in performing any act hereunder, shall be the sole judge of
whether the Debtor is required to perform the same under the terms of this
Agreement.  The Agent is hereby authorized to charge any account of the Debtor
maintained with any Secured Creditor for the amount of such sums and amounts so
expended.
 
(g)The Debtor represents that on the date of this Agreement, none of the
Collateral consists of margin stock (as such term is defined in Regulation U of
the Board of Governors of the Federal Reserve System) except to the extent the
Debtor has delivered to the Agent a duly executed and completed Form U-1 with
respect to such stock.  If at any time the Collateral or any part thereof
consists of margin stock, the Debtor shall promptly so notify the Agent and
deliver to the Agent a duly executed and completed Form U-1 and such other
instruments and documents reasonably requested by the Agent in form and
substance satisfactory to the Agent.
 
11.In acting under or by virtue of this Agreement, the Agent shall be entitled
to all the rights, authority, privileges, and immunities provided in the Credit
Agreement, all of which provisions of said Credit Agreement (including, without
limitation, Article VIII thereof) are incorporated by reference herein with the
same force and effect as if set forth herein in their entirety.  The Agent
hereby disclaims any representation or warranty to the Secured Creditors or any
other holders of the Secured Obligations concerning the perfection of the liens
and security interests granted hereunder or in the value of any of the
Collateral.
 
12.Any Notice of Sole Control shall be effective on its Effective Date.  All
other notices under this Agreement shall be effective when actually
received.  Any notices or other communications which may be required under this
Agreement are to be sent to the parties at the following addresses or such other
addresses as may be subsequently given to the other parties in writing:


 
Agent:
 
JPMorgan Chase Bank, National Association
1 East Ohio Street, Mail Code IN1-0045
Indianapolis, IN  46277
Fax:(317) 767-8008
Attn:John V. Schlechte, Senior Vice President
 
the Debtor:
 
ITT Educational Services, Inc.
13000 N. Meridian Street
Carmel, IN   46032
Fax:(317) 706-9254
Attn:Chief Financial Officer
 
the Intermediary:
 
JPMorgan Chase Bank, National Association
1111 Polaris Parkway, Suite 2N
Columbus, OH  43240
Attn:[IAA Administrator], OH1-0634
 
the Intermediary shall send to both the Debtor and the Agent at the above
addresses copies of all periodic and transaction statements concerning the
Account.
 
13.The Debtor acknowledges that this Agreement supplements any existing
agreement(s) with the Intermediary and in no way is this Agreement intended to
abridge any rights that the Intermediary might otherwise have with respect to
the Debtor under the terms of any such existing agreements with the Debtor,
except as expressly provided herein or in the Control Agreement.  This Agreement
shall not amend any contractual agreements between the Intermediary and the
Debtor with respect to the Account or abridge any rights that the Intermediary
may have under any such contractual agreements.  This Agreement may not be
changed orally, but only by an agreement in writing and signed by the parties.
 
14.This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the respective parties hereto and shall be governed
by, and construed in accordance with, the laws of the State of New York.
 
15.This Agreement shall not be considered to create a joint venture or
partnership between the parties hereto.  Neither party to this Agreement may
utilize the name of the other in any way without the other party’s written
consent.
 
16.If any provision of this Agreement shall be held to be invalid or
unenforceable by any court or regulatory or self-regulatory agency or body, such
invalidity or unenforceability shall attach only to such provision or
condition.  The validity of the remaining provisions and conditions shall not be
affected thereby and this Agreement shall be carried out as if any such invalid
or unenforceable provision or condition were not contained herein.
 
17.This Agreement is between the parties and is not intended to confer any
benefits on third parties, provided however that the Intermediary will be deemed
to be a beneficiary of the provisions related to the Intermediary contained in
the Control Agreement.
 
18.The Debtor has heretofore executed and delivered to JPMorgan the Prior
Security Agreement to secure certain indebtedness described therein (the
“previously secured indebtedness”) owed to JPMorgan.  The Secured Obligations
include, without limitation, the previously secured indebtedness.  The Debtor
hereby agrees that, notwithstanding the execution and delivery hereof, the liens
and security interests created and provided for by the Prior Security Agreement
for the benefit and security of such previously secured indebtedness shall
remain in full force and effect, it being specifically understood and agreed
that the liens and security interests created and provided for by this
Agreement, to the extent the same secure the previously secured indebtedness,
shall constitute and be a continuation of the liens and security interests,
which exist under the Prior Security Agreement as security for the previously
secured indebtedness.  Nothing contained in this Agreement or any financing
statements executed in connection herewith shall affect or impair the validity
or priority of the liens and security interests created and provided for by the
Prior Security Agreement as to the previously secured indebtedness.  However, to
the extent that the Prior Security Agreement is inconsistent with any terms
hereof, the Prior Security Agreement shall to such extent be deemed amended
hereby and this Agreement shall govern and control over any such provisions of
the Prior Security Agreement which are inconsistent with the provisions hereof.
 
19.This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one and
the same instrument.

 
 

--------------------------------------------------------------------------------

 



 
In Witness Whereof, the Debtor and the Agent have caused this Agreement to be
executed by their respective authorized officers and delivered effective as of
the date written above
 
 
ITT Educational Services, inc.

 
 
By:

 
Name:

 
Title:

 
State of ____________________ )
 
County of __________________ )
 
Before me, a Notary Public in and for said County and State, personally appeared
__________________________ the __________________ of ITT Educational Services,
Inc., and acknowledged the execution of the foregoing document as the authorized
and voluntary act of said corporation.
 
Witness my hand and Notarial Seal.
 


 
Notary Public

 


 
Printed NameNotary Public

 
My County of Residence:  _________________
 
My Commission Expires: __________________
 
 
JPMorgan Chase Bank, National Association, as Agent

 
 
By:

 
Name:

 
Title:




[Signature Page to Security Agreement]
 
 

--------------------------------------------------------------------------------

 

Exhibit A


[Date]
 
JPMorgan Chase Bank, National Association
1111 Polaris Parkway, Suite 2N, Mail Code OH1-0634 Columbus, OH 43240
Attn: Brian Gayer
 
Re:Notice of Sole Control
 
Ladies and Gentlemen:
 
Pursuant to the Control Agreement, dated August 30, 2007 (a copy of the Control
Agreement being attached hereto), we give you notice of our exclusive control
over account number __________ and any property therein (the “Account”) held
with JPMorgan Chase Bank, National Association.  You are instructed not to
accept any instructions, entitlement orders or directions with respect to the
Account from any party other than the undersigned affiliate.
 
You are instructed to deliver a copy of this notice to ITT Educational Services,
Inc,
 
 
JPMorgan Chase Bank, National Association

 
 
By:

 
Name:

 
Title:






 
 

--------------------------------------------------------------------------------

 

Exhibit E
 
Form of Guaranty
 
For value received and in consideration of advances made or to be made, or
credit given or to be given, or other financial accommodation afforded or to be
afforded to ITT Educational Services, Inc., a Delaware corporation, and its
successors and assigns (the “Borrower”), by the lenders from time to time party
to that certain Second Amended and Restated Credit Agreement dated as of January
11, 2010 (as amended, supplemented, modified and/or restated, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto
(the “Lenders”), and JPMorgan Chase Bank, National Association, as
Administrative Agent (in such capacity the “Administrative Agent”), from time to
time, the undersigned hereby guarantees the full and prompt payment to the
Lenders at maturity and at all times thereafter of any and all indebtedness,
obligations and liabilities of every kind and nature of the Borrower to the
Lenders owing under and pursuant to the Credit Agreement and any of the other
Loan Documents, howsoever evidenced, whether now existing or hereafter created
or arising, whether direct or indirect, absolute or contingent, or joint or
several, and howsoever owned, held or acquired, whether direct loan or as
collateral or otherwise (hereinafter all such indebtedness, obligations and
liabilities being collectively referred to as the “Indebtedness”); and the
undersigned further agrees to pay all reasonable expenses, legal and/or
otherwise (including court costs and reasonable attorneys’ fees), paid or
incurred by the Administrative Agent and the Lenders in endeavoring to collect
the Indebtedness, or any part thereof, and in protecting, defending or enforcing
this guaranty in any litigation, bankruptcy or insolvency proceedings or
otherwise.  Capitalized terms used but not defined herein shall have the same
meaning herein as in the Credit Agreement.
 
The undersigned further acknowledges and agrees with the Administrative Agent
and the Lenders that:
 
1.This guaranty is a continuing, absolute and unconditional guaranty, and shall
remain in full force and effect until written notice of its discontinuance shall
be actually received by the Administrative Agent, and also until any and all of
the Indebtedness created, existing or committed to before receipt of such notice
shall be fully paid.  The dissolution of the undersigned shall not terminate
this guaranty until notice of such dissolution shall have been actually received
by the Administrative Agent, nor until all of the Indebtedness created or
existing before receipt of such notice shall be fully paid.  The granting of
credit from time to time by the Lenders to the Borrower in excess of the amount
to which the right of recovery under this guaranty is limited, if any, and
without notice to the undersigned, is hereby also authorized and shall in no way
affect or impair this guaranty.
 
2.In case of the dissolution, liquidation or insolvency (howsoever evidenced)
of, or the institution of bankruptcy or receivership proceedings against the
Borrower or the undersigned, all of the Indebtedness then existing shall, at the
option of the Administrative Agent, immediately become due or accrued and
payable from the undersigned.  All dividends or other payments received from the
Borrower or on account of the Indebtedness from whatsoever source, shall be
taken and applied as payment in gross, and this guaranty shall apply to and
secure any ultimate balance that shall remain owing to the Lenders.
 
3.The liability hereunder shall in no wise be affected or impaired by (and the
Administrative Agent is hereby authorized to make from time to time, without
notice to anyone), any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, alteration, substitution, exchange, change in,
modification or other disposition of any of the Indebtedness, either express or
implied, or of any contract or contracts evidencing any of the Indebtedness, or
of any security or collateral therefor.  The liability hereunder shall in no
wise be affected or impaired by any acceptance by the Administrative Agent or
the Lenders of any security for or other guarantors upon any of the
Indebtedness, or by any failure, neglect or omission on the part of the
Administrative Agent or the Lenders to realize upon or protect any of the
Indebtedness, or any collateral or security therefor, or to exercise any lien
upon or right of appropriation of any moneys, credits or property of the
Borrower, possessed by the Administrative Agent or the Lenders, toward the
liquidation of the Indebtedness, or by any application of payments or credits
thereon.  The Administrative Agent shall have the exclusive right to determine
how, when and what application of payments and credits, if any, shall be made on
the Indebtedness, or any part thereof.  In order to hold the undersigned liable
hereunder, there shall be no obligation on the part of the Administrative Agent
or the Lenders, at any time, to resort for payment to the Borrower or to any
other guaranty, or to any other persons or corporations, their properties or
estates, or resort to any collateral, security, property, liens or other rights
or remedies whatsoever, and the Administrative Agent and the Lenders shall have
the right to enforce this guaranty irrespective of whether or not other
proceedings or steps seeking resort to or realization upon or from any of the
foregoing are pending.
 
4.All diligence in collection or protection, and all presentment, demand,
protest and/or notice, as to any and everyone, whether or not the Borrower or
the undersigned or others, of dishonor and of default and of non-payment and of
the creation and existence of any and all of the Indebtedness, and of any
security and collateral therefor, and of the acceptance of this guaranty, and of
any and all extensions of credit and indulgence hereunder, are waived.  No act
of commission or omission of any kind, or at any time, upon the part of the
Administrative Agent or the Lenders in respect to any matter whatsoever, shall
in any way affect or impair this guaranty, except to the extent such act is
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such party.
 
5.The undersigned will not exercise or enforce any right of exoneration,
contribution, reimbursement, recourse or subrogation available to the
undersigned against any person liable for payment of the Indebtedness, or as to
any security therefor, unless and until the full amount owing to the Lenders on
the Indebtedness has been paid and the payment by the undersigned of any amount
pursuant to this guaranty shall not in any wise entitle the undersigned to any
right, title or interest (whether by way of subrogation or otherwise) in and to
any of the Indebtedness or any proceeds thereof or any security therefor unless
and until the full amount owing to the Lenders on the Indebtedness has been
paid.
 
6.Subject to the terms and provisions of the Credit Agreement, each Lender may
sell, assign or transfer all of the Indebtedness, or any part thereof, or grant
participations therein, and in that event each assignee, transferee, or holder
of or participant in all or any part of the Indebtedness, shall have the right
to enforce this guaranty, by suit or otherwise, for the benefit of such
assignee, transferee, holder or participant, as fully as if such assignee,
transferee, holder or participant were herein by name specifically given such
rights, powers and benefits; but such Lender shall have an unimpaired right to
enforce this guaranty for the benefit of such Lender or any such participant, as
to so much of the Indebtedness that it has not sold, assigned or transferred.
 
7.The undersigned waives any and all defenses, claims and discharges of the
Borrower, or any other obligor, pertaining to the Indebtedness, except the
defense of discharge by payment in full.  Without limiting the generality of the
foregoing, the undersigned will not assert, plead or enforce against the
Administrative Agent or the Lenders any defense of waiver, release, discharge in
bankruptcy, statute of limitations, res judicata, statute of frauds,
anti-deficiency statute, fraud, incapacity, minority, usury, illegality or
unenforceability which may be available to the Borrower or any other person
liable in respect of any of the Indebtedness, or any set-off available against
the Administrative Agent or the Lenders to the Borrower or any such other
person, whether or not on account of a related transaction.  The undersigned
agrees that the undersigned shall be and remain liable for any deficiency
remaining after foreclosure of any mortgage or security interest securing the
Indebtedness, whether or not the liability of the Borrower or any other obligor
for such deficiency is discharged pursuant to statute or judicial decision.
 
8.If any payment applied by the Lenders to the Indebtedness is thereafter set
aside, recovered, rescinded or required to be returned for any reason
(including, without limitation, the bankruptcy, insolvency or reorganization of
the Borrower or any other obligor), the Indebtedness to which such payment was
applied shall for the purposes of this guaranty be deemed to have continued in
existence, notwithstanding such application, and this guaranty shall be
enforceable as to such of the Indebtedness as fully as if such application had
never been made.
 
9.Any invalidity or unenforceability of any provision or application of this
guaranty shall not affect other lawful provisions and applications hereof, and
to this end the provisions of this guaranty are declared to be severable.  This
guaranty shall be construed according to the law of the State of New York, and
may not be waived, amended, released or otherwise changed except by a writing
signed by the Administrative Agent.  The liability of the undersigned under this
guaranty is in addition to and shall be cumulative with all other liabilities of
the undersigned to the Administrative Agent and the Lenders, if any, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.
 
10.This guaranty and every part thereof shall be effective upon delivery to the
Administrative Agent, without further act, condition or acceptance by the
Administrative Agent or the Lenders, shall be binding upon the undersigned, and
upon the heirs, legal representatives, successors and assigns of the
undersigned, and shall inure to the benefit of the Administrative Agent and the
Lenders, their respective successors, legal representatives and assigns.  The
undersigned waives notice of the Administrative Agent’s and the Lenders’
acceptance hereof.
 
11.The undersigned hereby represents and warrants to, and covenants and agrees
with, the Administrative Agent and the Lenders that:  (a) it is a duly organized
and validly existing corporation in good standing under the laws of the
jurisdiction of its formation and has the corporate power and authority to own
its property and assets and to transact the business in which it is engaged and
presently proposes to engage; (b) it has the corporate power and authority to
execute, deliver and carry out the terms and provisions of this guaranty and has
taken all necessary corporate action to authorize the execution, delivery and
performance of this guaranty; (c) it has duly executed and delivered this
guaranty and this guaranty constitutes the legal, valid and binding agreement of
the undersigned enforceable in accordance with its terms, except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law); (d) neither the execution, delivery and
performance by the undersigned of this guaranty nor compliance with the terms
and provisions thereof (i) will contravene any provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality applicable to the undersigned or its properties and assets,
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any lien upon
any of the property or assets of the undersigned pursuant to the terms of any
promissory note, bond, debenture, indenture, mortgage, deed of trust, credit or
loan agreement, or any other material agreement or other instrument, to which
the undersigned is a party or by which it or any of its property or assets are
bound or to which it may be subject other than liens granted in favor of the
Administrative Agent, or (iii) will violate any provision of the certificate or
articles of incorporation or by-laws of the undersigned; (e) no order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize or is required
as a condition to (i) the execution, delivery and performance by the undersigned
of this guaranty, or (ii) the legality, validity, binding effect or
enforceability of this guaranty; and (f) there are no actions, suits or
proceedings pending or, to, the knowledge of the undersigned, threatened with
respect to the undersigned which question the validity or enforceability of this
guaranty, or of any action to be taken by the undersigned pursuant to this
guaranty.
 
12.The undersigned hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in the City of New York for purposes of all legal
proceedings arising out of or relating to this guaranty or the transactions
contemplated hereby.  The undersigned irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.  The undersigned hereby irrevocably waives any and all right to trial by
jury in any legal proceeding arising out of or relating to this guaranty or the
transactions contemplated hereby.
 
[Signature Page to Follow]

Credit Agreement (format)
1924042
 
 

--------------------------------------------------------------------------------

 



 
Signed and delivered by the undersigned this ___ day of __________, 2010.  
 
 
______________________________________

 
 
By

 
Name

 
Title






 
 

--------------------------------------------------------------------------------

 

Exhibit F-1
 
ITT Educational Services, Inc.
 
Quarterly Compliance Certificate
 
  To:
JPMorgan Chase Bank, National Association, as Administrative Agent under the
Credit Agreement described below

 
This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Second Amended and Restated Credit Agreement
dated as of January 11, 2010, among us (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, the terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.
 
The Undersigned hereby certifies that:
 
1.I am the duly elected ____________ of ITT Education Services, Inc.;
 
2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the accounting period to which this Compliance Certificate relates;
 
3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period to which this Compliance Certificate relates or as of the date
of this Compliance Certificate, except as set forth below;
 
4.If applicable, the financial statements required by Section 5.01(b) of the
Credit Agreement and being furnished to you concurrently with this Compliance
Certificate present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes; and
 
5.The Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with Section 5.11 of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant provisions of the
Credit Agreement.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 








 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and, if applicable, the financial statements delivered with
this Certificate in support hereof, are made and delivered this ______ day of
__________________ 20___.
 
ITT Educational Services, Inc.
 
 
By

 
Name

 
Title


 
 

--------------------------------------------------------------------------------

 

Schedule I
 
Compliance Certificate
 

 
Period Ended
Leverage Ratio (calculated quarterly)
 
Total Indebtedness
 
EBITDA (four consecutive quarters)
 
Leverage Ratio
 
Maximum = 1.0 to 1.0
   
Period Ended
Unrestricted Cash and Investments to Indebtedness Ratio (calculated monthly)
 
Total Indebtedness
 
Cash & Investments to Indebtedness Ratio
 
Minimum = 1.10 to 1.0
   
Period Ended
DOE Ratio (calculated annually)
 
DOE Ratio (as defined)
 
Minimum = 1.50 to 1.0
 





 



 
 

--------------------------------------------------------------------------------

 

Exhibit F-2
 
ITT Educational Services, Inc.
 
Monthly Compliance Certificate
 
 
To:JPMorgan Chase Bank, National Association, as Administrative Agent under the
Credit Agreement described below

 
This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Second Amended and Restated Credit Agreement
dated as of January 11, 2010, among us (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”).  Unless otherwise defined
herein, the terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.
 
The Undersigned hereby certifies that:
 
1.I am the duly elected ____________ of ITT Education Services, Inc.;
 
2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the accounting period to which this Compliance Certificate relates;
 
3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period to which this Compliance Certificate relates or as of the date
of this Compliance Certificate, except as set forth below;
 
4.The Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with Section 5.11(b) of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant provisions of the
Credit Agreement.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 








 
The foregoing certifications together with the computations set forth in
Schedule I hereto are made and delivered this ______ day of __________________
20___.
 
ITT Educational Services, Inc.
 
 
By

 
Name

 
Title

 



 
 

--------------------------------------------------------------------------------

 

Schedule I
 
Compliance Certificate
 

 
Period Ended
Unrestricted Cash and Investments to Indebtedness Ratio (calculated monthly)
 
Total Indebtedness
 
Cash & Investments to Indebtedness Ratio
 
Minimum = 1.10 to 1.0
 








 
 

--------------------------------------------------------------------------------

 

Schedule 2.01
 
Aggregate Commitments
 
Lender
 
Amount
 
JPMorgan Chase Bank, National Association
  $ 90,000,000  
Bank of America, N.A.
  $ 60,000,000  
Total Commitments
  $ 150,000,000  

 
Line of Credit A Commitments
 
Lender
 
Amount
 
JPMorgan Chase Bank, National Association
  $ 60,000,000  
Bank of America, N.A.
  $ 40,000,000  
Total Line of Credit A Commitments
  $ 100,000,000  

 
Line of Credit B Commitments
 
Lender
 
Amount
 
JPMorgan Chase Bank, National Association
  $ 30,000,000  
Bank of America, N.A.
  $ 20,000,000  
Total Line of Credit B Commitments
  $ 50,000,000  








 
 

--------------------------------------------------------------------------------

 

Schedule 3.06
 
Disclosed Matters
 
None

 
 

--------------------------------------------------------------------------------

 

Schedule 3.14
 
Material Subsidiaries
 
ESI Service Corp.
 
Daniel Webster College, Inc.



 
 

--------------------------------------------------------------------------------

 

Schedule 6.02
 
Existing Liens
 
None



 
 

--------------------------------------------------------------------------------

 

Schedule 6.08
 
Existing Restrictions
 
None



 
 

--------------------------------------------------------------------------------

 
